EMPLOYMENT AGREEMENT

          AGREEMENT made as of the 20th day of June, 2007, by and among Cedar
Shopping Centers, Inc., a Maryland corporation (the "Corporation"), Cedar
Shopping Centers Partnership, L.P., a Delaware limited partnership (the
"Partnership"), and Lawrence E. Kreider, Jr. (the "Executive").

            1. Position and Responsibilities.

             1.1 The Executive shall serve in an executive capacity as Chief
Financial Officer of both the Corporation and the Partnership with duties
consistent therewith and shall perform such other functions and undertake such
other responsibilities as are customarily associated with such capacity,
including without limitation, the functions listed on Schedule A attached
hereto. The Executive shall report directly to the Chief Executive Officer of
the Corporation. The Executive shall also hold such directorships and
officerships in the Corporation, the Partnership and any of their subsidiaries
to which, from time to time, the Executive may be elected or appointed during
the term of this Agreement.

             1.2 The Executive shall devote Executive's full business time and
skill to the business and affairs of the Corporation and the Partnership and to
the promotion of their interests.

            2. Term of Employment.

             2.1 The term of employment shall be four years, commencing with the
date hereof, unless sooner terminated as provided in this Agreement; provided,
however, that not less than 60 days prior to June 30, 2008 (the "Early
Termination Date"), the Corporation may elect to terminate the term of
employment effective as of the Early Termination Date and if the employment is
so terminated then the Executive will not be entitled to receive any of the
payments or benefits specified in Section 4.1(i) hereof unless the Executive
terminates the employment before the Early Termination Date as a result of a
Change in Control (as defined herein); provided, further, however, that if the
Executive's employment is terminated on or prior to the Early Termination Date
by the Corporation other than for Cause or by the Executive for Good Reason,
then the Corporation shall pay to the Executive as severance pay, within five
days after termination, a lump sum payment equal to 125% of the sum of the
Executive's annual salary and annual bonus and 50% of any restricted shares of
common stock of the Corporation issued to the Executive pursuant to Section 3.1
shall immediately vest on such termination, with the remaining 50% balance to
terminate effective immediately on termination of employment.

             2.2 Notwithstanding the provisions of Section 2.1 hereof, each of
the Corporation and the Partnership shall have the right, on written notice to
the Executive, to terminate the Executive's employment for Cause (as defined in
Section 2.3), such termination to be effective as of the date on which notice is
given or as of such later date otherwise specified in the notice and, upon such
termination of employment for Cause, Executive shall not be entitled to receive
any additional compensation hereunder. The Executive shall have the right, on
written notice to the Corporation and the Partnership, to terminate the
Executive's employment for Good Reason (as defined in Section 2.4), such
termination to be effective as of the date on which notice is given or as of
such later date otherwise specified in the notice; provided, however, the
Executive's right to terminate Executive's employment shall lapse 60 days after
the occurrence of any of the events specified in clauses (iii) or (iv) of the
definition of Good Reason.

             2.3 For purposes of this Agreement, the term "Cause" shall mean any
of the following actions by the Executive: (a) failure to comply with any of the
material terms of this Agreement, which shall not be cured within 10 days after
written notice, or if the same is not of a nature that it can be completely
cured within such 10 day period, if Executive shall have failed to commence to
cure the same within such 10 day period and shall have failed to pursue the cure
of the same diligently thereafter; (b) engagement in gross misconduct injurious
to the business or reputation of the Corporation or the Partnership; (c) knowing
and willful neglect or refusal to attend to the material duties assigned to the
Executive by the Board of Directors of the Corporation, which shall not be cured
within 10 days after written notice; (d) intentional misappropriation of
property of the Corporation or the Partnership to the Executive's own use; (e)
the commission by the Executive of an act of fraud or embezzlement; (f)
Executive's conviction for a felony; (g) Executive's engaging in any activity
which is prohibited pursuant to Section 5 of this Agreement, which shall not be
cured within 10 days after written notice.

             2.4 For purposes of this Agreement, the term "Good Reason" shall
mean any of the following: (i) a material breach of this Agreement by the
Corporation or the Partnership which shall not be cured within 10 days after
written notice; (ii) a material reduction in the Executive's duties or
responsibilities; (iii) the relocation of the Executive's office or the
Corporation's or Partnership's executive offices to a location more than 30
miles from New York City; or (iv) a "Change in Control", as defined below. As
used herein, a "Change in Control" shall be deemed to occur if: (i) there shall
be consummated (x) any consolidation or merger of the Corporation or the
Partnership in which the Corporation or the Partnership is not the continuing or
surviving corporation or pursuant to which the stock of the Corporation or the
units of the Partnership would be converted into cash, securities or other
property, other than a merger or consolidation of the Corporation or Partnership
in which the holders of the Corporation's stock immediately prior to the merger
or consolidation hold more than fifty percent (50%) of the stock or other forms
of equity of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange or other transfer (in one transaction or series of related
transactions) of all, or substantially all, the assets of the Corporation or the
Partnership; (ii) the Board approves any plan or proposal for liquidation or
dissolution of the Corporation or the Partnership; or (iii) any person acquires
more than 29% of the issued and outstanding common stock of the Corporation.

            3. Compensation.

             3.1 The Partnership shall pay to the Executive for the services to
be rendered by the Executive hereunder to the Corporation and the Partnership a
base salary at the rate of $350,000 per annum. Upon Executive's commencement of
employment, (a) the Partnership shall pay to the Executive the amount of
$150,000 in cash and (b) the Corporation shall make an award to the Executive of
20,000 shares of restricted stock of the Corporation which will cliff-vest on
the third anniversary of the date of this Agreement if the Executive remains
employed by the Corporation at that date, except as such vesting may otherwise
be accelerated pursuant to Sections 2.1 or 4.1(iii) hereof. The base salary
shall be payable in accordance with the Corporation's or Partnership's normal
payroll practices, but not less frequently than twice a month. Such base salary
will be reviewed at least annually and may be increased (but not decreased) by
the Board of Directors of the Corporation in its sole discretion. The Executive
shall participate in the Corporation's annual bonus plan for senior executive
officers. The payment of any bonus is within the discretion of the Board of
Directors of the Corporation, based on recommendations of the Compensation
Committee. For calendar year 2007, the Executive's bonus would be targeted at an
annualized amount of $275,000, payable in a combination of cash and restricted
stock issued under the Corporation's stock incentive plan; provided, however,
that if the bonus target is not met, then the bonus will be adjusted in the same
way as the bonus of other executive officers of the Corporation is adjusted. The
amount of the bonus will be guaranteed for one year from the date hereof, based
on the pro-rata portion of the 2007 year and the pro rata portion of the 2008
year ending on the first anniversary of the date of this Agreement. The
Executive will also be entitled to participate in the Corporation's long-term
incentive compensation plan pursuant to which he will be granted annual
long-term restricted stock grants as determined by the Board of Directors based
on the recommendations of the Compensation Committee, which the Corporation
projects will be in the initial amount of $275,000 for the first year, subject
to normal vesting and performance requirements established by the Board of
Directors. The amount of the long-term incentive compensation award will be
guaranteed for one year from the date hereof, based on the pro-rata portion of
the 2007 year and the pro-rata portion of the 2008 year ending on the first
anniversary of the date of this Agreement.

             3.2 The Executive shall be entitled to participate in, and receive
benefits from, on the basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plan of the
Corporation, the Partnership or any of their subsidiaries which may be in effect
at any time during the course of Executive's employment by the Corporation and
the Partnership and which shall be generally available to senior executives of
the Corporation, the Partnership or any of their subsidiaries.

             3.3 The Partnership agrees to reimburse the Executive for all
reasonable and necessary business expenses incurred by the Executive on behalf
of the Corporation or the Partnership in the course of Executive's duties
hereunder upon the presentation by the Executive of appropriate vouchers
therefor, including a cell phone, portable computer, continuing legal education,
professional licenses and organizations and conferences such as ICSC and NAREIT.

             3.4 The Executive shall be entitled each year of this Agreement to
paid vacation in accordance with the Corporation's or Partnership's policies but
not less than three weeks plus personal and floating holidays (and a ratable
number of sick days), which if not taken during such year will be forfeited
(unless management requests postponement).

             3.5 In recognition of Executive's need for an automobile for
business purposes, the Corporation or the Partnership will reimburse the
Executive for Executive's lease payments or financing for an automobile in an
amount not to exceed $475.00 a month. In addition, the Executive shall be
reimbursed for all costs of the automobile, such as maintenance and gasoline,
incurred in connection with the Corporation's business in the same manner as
other senior employees of the Corporation.

             3.6 If, during the period of employment hereunder, because of
illness or other incapacity, the Executive shall fail for a period of 90
consecutive days, or for shorter periods aggregating more than six months during
the term of this Agreement, to render the services contemplated hereunder, then
the Corporation or the Partnership, at either of their options, may terminate
the term of employment hereunder by notice from the Corporation or the
Partnership, as the case may be, to the Executive, effective on the giving of
such notice. During any period of disability of Executive during the term
hereof, the Corporation shall continue to pay to Executive the salary and bonus
to which the Executive is entitled pursuant to Section 3.1 hereof.

             3.7 In the event of the death of the Executive during the term
hereof, the employment hereunder shall terminate on the date of death of the
Executive.

             3.8 Each of the Corporation and the Partnership shall have the
right to obtain for their respective benefits an appropriate life insurance
policy on the life of the Executive, naming the Corporation or the Partnership
as the beneficiary. If requested by the Corporation or the Partnership, the
Executive agrees to cooperate with the Corporation or the Partnership, as the
case may be, in obtaining such policy.

             3.9 The Executive will be reimbursed for all reasonable costs of
travel, lodging (including hotel), rental cars and other costs and expenses
reasonably incurred by the Executive and his family for meetings, visits to the
Corporation's offices and properties, searches for a house in New York or
otherwise incurred in connection with Executive's employment with the
Corporation and relocation to New York. The Corporation intends to make
available to the Executive for a period not to exceed three months after
commencement of employment the apartment used by Thomas J. O'Keeffe in Port
Washington, New York. The Corporation will also reimburse the Executive for all
moving expenses reasonably incurred by the Executive and his family in
connection with his relocation to New York. These amounts will be paid upon the
presentation by the Executive of appropriate vouchers therefor.

            4. Severance Compensation Upon Termination of Employment.

             4.1 Except as otherwise provided in Section 2.1 hereof, if the
Executive's employment with the Corporation or the Partnership shall be
terminated (a) by the Corporation or Partnership other than for Cause or
pursuant to Sections 3.6 or 3.7, or (b) by the Executive for Good Reason, then
the Corporation and the Partnership shall:

 

          (i) pay to the Executive as severance pay, within five days after
termination, a lump sum payment equal to 250% of the sum of the Executive's
annual salary at the rate applicable on the date of termination and the average
of the Executive's annual bonus for the preceding two full fiscal years;
provided, however, that the average of the Executive's annual bonus for (x) the
first year of this Agreement shall be the Executive's annual salary and (y)
during the second year of this Agreement shall be the actual bonus for the first
year;


 

          (ii) arrange to provide Executive, for a 12 month period (or such
shorter period as Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which Executive is
receiving immediately prior to the earlier of a Change in Control, if any, or
the date of termination to the extent obtainable upon reasonable terms;
provided, however, if it is not so obtainable the Corporation shall pay to the
Executive in cash the annual amount paid by the Corporation or the Partnership
for such benefits during the previous year of the Executive's employment.
Benefits otherwise receivable by Executive pursuant to this Section 4.1(ii)
shall be reduced to the extent comparable benefits are actually received by the
Executive during such 12 month period following his termination (or such shorter
period elected by the Executive), and any such benefits actually received by
Executive shall be reported by the Executive to the Corporation; and


 

          (iii) any options granted to Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation issued to
the Executive and any other awards granted to the Executive under any employee
benefit plan that have not vested shall immediately vest on such termination.


           4.2 (a) The Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor, except to the extent provided in Section 4.1
above, shall the amount of any payment provided for under this Agreement be
reduced by any compensation earned by the Executive as a result of employment by
another employer or by insurance benefits after the date of termination, or
otherwise.

          (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan of the Corporation or
Partnership, or other contract, plan or arrangement.

          5. Other Activities During Employment.

           5.1 The Executive shall not during the term of this Agreement
undertake or engage in any other employment, occupation or business enterprise.
Subject to compliance with the provisions of this Agreement, the Executive may
engage in reasonable activities with respect to personal investments of the
Executive.

           5.2 During the term of this Agreement, without the prior approval of
the Board of Directors, neither the Executive nor any entity in which he may be
interested as a partner, trustee, director, officer, employee, shareholder,
option holder, lender of money or guarantor, shall be engaged directly or
indirectly in any real estate development, leasing, marketing or management
activities other than through the Corporation and the Partnership, except for
activities existing on the date of this Agreement which have been disclosed to
the Corporation; provided, however, that the foregoing shall not be deemed to
(a) prohibit the Executive from being on the Board of Directors of another
entity, (b) prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is issued by a company registered under Section 12(g) of the
Securities Exchange Act of 1934, so long as such investment holdings do not, in
the aggregate, constitute more than 1% of the voting stock of any company's
securities or (c) prohibit passive investments, subject to any limitations
contained in subparagraph (b) above.

           5.3 The Executive shall not at any time during this Agreement or
after the termination hereof directly or indirectly divulge, furnish, use,
publish or make accessible to any person or entity any Confidential Information
(as hereinafter defined), except pursuant to subpoena, court order or applicable
law. Any records of Confidential Information prepared by the Executive or which
come into Executive's possession during this Agreement are and remain the
property of the Corporation or the Partnership, as the case may be, and upon
termination of Executive's employment all such records and copies thereof shall
be either left with or returned to the Corporation or the Partnership, as the
case may be.

           5.4 The term "Confidential Information" shall mean information
disclosed to the Executive or known, learned, created or observed by Executive
as a consequence of or through employment by the Corporation and the
Partnership, not generally known in the relevant trade or industry, about the
Corporation's or the Partnership's business activities, services and processes,
including but not limited to information concerning advertising, sales
promotion, publicity, sales data, research, copy, leasing, other printed matter,
artwork, photographs, reproductions, layout, finances, accounting, methods,
processes, business plans, contractors, lessee and supplier lists and records,
potential lessee and supplier lists, and contractor, lessee or supplier billing.

          6. Post-Employment Activities.

           6.1 During the term of employment hereunder, and for a period of one
year after termination of employment, regardless of the reason for such
termination other than by the Corporation or Partnership without Cause or by the
Executive for Good Reason, the Executive shall not directly or indirectly become
employed by, act as a consultant to, or otherwise render any services to any
person, corporation, partnership or other entity which is engaged in, or about
to become engaged in, the retail shopping center business or any other business
which is competitive with the business of the Corporation, the Partnership or
any of their subsidiaries nor shall Executive use Executive's talents to make
any such business competitive with the business of the Corporation, the
Partnership or any of their subsidiaries. For the purpose of this Section, a
retail shopping center business or other business shall be deemed to be
competitive if it involves the ownership, operation, leasing or management of
any retail shopping centers which draw from the same related trade area, which
is deemed to be within a radius of 10 miles from the location of (a) any then
existing shopping centers of the Corporation, the Partnership or any of their
subsidiaries or (b) any proposed centers for which the site is owned or under
contract, is under construction or is actively being negotiated. The Executive
shall be deemed to be directly or indirectly engaged in a business if Executive
participates therein as a director, officer, stockholder, employee, agent,
consultant, manager, salesman, partner or individual proprietor, or as an
investor who has made advances or loans, contributions to capital or
expenditures for the purchase of stock, or in any capacity or manner whatsoever;
provided, however, that the foregoing shall not be deemed to prevent the
Executive from investing in securities if such class of securities in which the
investment is so made is listed on a national securities exchange or is issued
by a company registered under Section 12(g) of the Securities Exchange Act of
1934, so long as such investment holdings do not, in the aggregate, constitute
more than 1% of the voting stock of any company's securities.

           6.2 The Executive acknowledges that Executive has been employed for
Executive's special talents and that Executive's leaving the employ of the
Corporation and the Partnership would seriously hamper the business of the
Corporation and the Partnership. The Executive agrees that the Corporation and
the Partnership shall each be entitled to injunctive relief, in addition to all
remedies permitted by law, to enforce the provisions of Sections 5 and 6 hereof.
The Executive further acknowledges that Executive's training, experience and
technical skills are of such breadth that they can be employed to advantage in
other areas which are not competitive with the present business of the
Corporation and the Partnership and consequently the foregoing obligation will
not unreasonably impair Executive's ability to engage in business activity after
the termination of Executive's present employment.

           6.3 The Executive will not, during the period of one year after
termination of employment, regardless of the reason for such termination, hire
or offer to hire or entice away or in any other manner persuade or attempt to
persuade, either in Executive's individual capacity or as agent for another, any
of the Corporation's, the Partnership's or any of their subsidiaries' officers,
employees or agents to discontinue their relationship with the Corporation, the
Partnership or any of their subsidiaries nor divert or attempt to divert from
the Corporation, the Partnership or any of their subsidiaries any business
whatsoever by influencing or attempting to influence any contractor, lessee or
supplier of the Corporation, the Partnership or any of their subsidiaries.

          7. Assignment. This Agreement shall inure to the benefit of and be
binding upon the Corporation, the Partnership and their successors and assigns,
and upon the Executive and Executive's heirs, executors, administrators and
legal representatives. The Corporation and the Partnership will require any
successor or assign to all or substantially all of their business or assets to
assume and perform this Agreement in the same manner and to the same extent that
the Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.

          8. No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement, except as provided in Section 7 hereof.

          9. Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

          10. Interpretation. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein. If, moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

          11. Notices. All notices under this Agreement shall be in writing and
shall be deemed to have been given at the time when mailed by registered or
certified mail, addressed to the address below stated of the party to which
notice is given, or to such changed address as such party may have fixed by
notice:

To the Corporation
or the Partnership:

Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attn: President


To the Executive:
Lawrence E. Kreider, Jr.
c/o Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050


provided, however, that any notice of change of address shall be effective only
upon receipt.

            12. Waivers. If either party should waive any breach of any
provision of this Agreement, he or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

            13. Complete Agreement; Amendments. The foregoing is the entire
agreement of the parties with respect to the subject matter hereof and may not
be amended, supplemented, cancelled or discharged except by written instrument
executed by both parties hereto.

            14. Governing Law. This Agreement is to be governed by and construed
in accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.

            15. Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all of the
parties hereto, notwithstanding that all such parties are not signatories to the
same counterpart.

            16. Arbitration. Mindful of the high cost of litigation, not only in
dollars but time and energy as well, the parties intend to and do hereby
establish a quick, final and binding out-of-court dispute resolution procedure
to be followed in the unlikely event any controversy should arise out of or
concerning the performance of this Agreement. Accordingly, the parties do hereby
covenant and agree that any controversy, dispute or claim of whatever nature
arising out of, in connection with or in relation to the interpretation,
performance or breach of this Agreement, including any claim based on contract,
tort or statute, shall be settled, at the request of any party to this
Agreement, through arbitration by a dispute resolution process administered by
JAMS or any other mutually agreed upon arbitration firm involving final and
binding arbitration conducted at a location determined by the arbitrator in New
York City administered by and in accordance with the then existing rules of
practice and procedure of such arbitration firm and judgment upon any award
rendered by the arbitrator may be entered by any state or federal court having
jurisdiction thereof; provided, however, that the Corporation and the
Partnership shall be entitled to seek judicial relief to enforce the provisions
of Sections 5 and 6 of this Agreement.

            17. Indemnification. During this Agreement and thereafter, the
Corporation and the Partnership shall indemnify the Executive to the fullest
extent permitted by law against any judgments, fine, amounts paid in settlement
and reasonable expenses (including attorneys' fees) in connection with any
claim, action or proceeding (whether civil or criminal) against the Executive as
a result of the Executive serving as an officer or director of the Corporation
or the Partnership, in or with regard to any other entity, employee benefit plan
or enterprise (other than arising out of the Executive's act of willful
misconduct, gross negligence, misappropriation of funds, fraud or breach of this
Agreement). This indemnification shall be in addition to, and not in lieu of,
any other indemnification the Executive shall be entitled to pursuant to the
Corporation's or Partnership's Articles of Incorporation, By-Laws, Agreement of
Limited Partnership or otherwise. Following the Executive's termination of
employment, the Corporation and the Partnership shall continue to cover the
Executive under the then existing director's and officer's insurance, if any,
for the period during which the Executive may be subject to potential liability
for any claim, action or proceeding (whether civil or criminal) as a result of
his service as an officer or director of the Corporation or the Partnership or
in any capacity at the request of the Corporation or the Partnership, in or with
regard to any other entity, employee benefit plan or enterprise on the same
terms such coverage was provided during this Agreement, at the highest level
then maintained for any then current or former officer or director.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

Cedar Shopping Centers, Inc.

By: /s/ Leo S. Ullman                                            
        Title: Chairman, President, CEO


Cedar Shopping Centers Partnership, L.P.

By:  Cedar Shopping Centers, Inc.,
        General Partner

By: /s/ Leo S. Ullman                                            
        Title: Chairman, President, CEO

/s/ Lawrence E. Kreider, Jr.                                            
Lawrence E. Kreider, Jr.


SCHEDULE A

CEDAR CFO JOB DESCRIPTION

The CFO shall report to the CEO, and, without limitation, shall have
responsibility for:

• Preparation and filing of Company's financial statements, reports and tax
returns, in accordance with GAAP, SEC, NYSE, Internal Revenue Code and other
applicable state or federal requirements and in compliance with REIT tax
requirements.


• Supervision of financial corporate, property accounting and bookkeeping staff.


• Preparation of consolidated cash flow budgets and analyses.


• Preparation, review and monitoring of budgets for properties, joint ventures
and the Company.


• Preparation of supporting materials for FFO guidance, where applicable, and
AFFO analysis; forecasting and ability to communicate bases and support for
forecasting in the context of potential guidance.


• Representing the Company as CFO in investor relations matters.


• Review of financial and financial reporting implications of proposed purchase,
sale, joint venture and financing of properties, or of the Company itself, as
well as other strategic initiatives and transactions.


• Review of financial materials sent to Board of Directors.


• Interactions with Board and Board Committees on financial matters and
presentations to the Board.


• Review of financial aspects of press releases.


• Review and sign off for certifications under Sarbanes Oxley requirements and
on the Company's internal control system.


• Maintaining compliance with loan agreement and credit facility terms and
covenants.


Other considerations and responsibilities include, again, without limitation,
the following:

• To commit to work habits and energy levels equivalent to those of key
management personnel in our office.


• To establish, maintain and manage excellent relationships with investors and
analysts.


• To establish confidence in our numbers with our investors, and both our buy-
and sell-side analysts; this, in turn, will require an ability to analyze our
performance figures, to have those quickly and comfortably at-hand; and to
communicate with investors, analysts and others, effectively both verbally and
in writing.


• To spend the requisite time and effort to become fully familiar with all of
our operations and all of our properties, including a level of familiarity with
leases, tenancies, properties, competition, and the like.


• To effectively formulate earnings and cash flow estimates, an understanding of
key financial metrics, capital markets experience and specific REIT issues;
also, to create effective financial models and projections, return analyses, net
asset value computations, and the like.


• An understanding of FFO, AFFO, FAD and NOI (GAAP and cash) computations;
familiarity with accounting treatment of interest, capitalized development and
leasing costs, FAS 141 adjustments, and the like.


• Familiarity with other accounting issues particularly relevant to the real
estate business and to the REIT business, including, for example, treatment of
various reserves and inter-relationship of reporting requirements with certain
tax considerations.


• Familiarity with, and understanding of, various available equity offerings,
debt obligations and line of credit arrangements.


• To create and make effective presentations to institutional investors, the
Audit Committee, the Company's auditors and its Board.


• To be, and to keep, up-to-date on developments in the REIT world and in the
Company's competitive landscape.


• To fit in our management team; ability to get along; honesty, integrity,
reliability, trustworthiness and loyalty; to communicate thoughts and comments
effectively; respect for ideas of others, a balance of life in the office and
outside the office; suppressed levels of ego and arrogance; ability to work
under pressure and to retain equanimity under trying circumstances.


• Coordination and supervision of MIS, financial public relations, financial,
compensation and employee benefit matters, and the like.


• To build a succession team within his staff.
